DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/8/22 has been entered.
 
The Amendment filed 6/8/22 has been received, entered into the record, and carefully considered. The following information provided in the amendment affects the instant application by:
	Claims 1, 3, 6, 8, 9, 11, and 13 have been amended.
	No claims have been added.
	Claims 2, 4-5, 7, 10, 12, and 14-18 have been canceled.
Remarks drawn to rejections of Office Action mailed 12/9/21 include:
Double Patenting Rejections over: 8,580,762; 9,096,634; 9,597,348; 10,881,681; 10,112,968; 9,688,714; and 10,400,005 have been withdrawn based on applicant’s amendments and arguments. 
Double Patenting Rejections over: 9,446,064; 10,143,704; and 10,525,074 which have been maintained for reasons of record.
Provisional double patenting rejections over 16/897,690 and 17/140,331: which have been overcome by applicant’s amendments and have been withdrawn.

Election/Restrictions
The species requirement issued 9/18/20 is maintained. The claims are being examined as they relate to methods of using the compound of elected formula A2.
An action on the merits of claims 1, 3, 6, 8, 9, 11, and 13 is contained herein below. The text of those sections of Title 35, US Code which are not included in this action can be found in a prior Office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The rejection of claims 1, 3, 6, 8, 9, 11, and 13 on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 9,446,064 is maintained for reasons of record. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘064 are drawn to treating the same leukemias with a combination of agents including compound A2 instantly elected. However, since the instant compositions use open claim language the claims of '064 are embraced by those instantly claimed. A skilled artisan would see the applications are substantially overlapping. 
Applicant’s arguments filed 6/8/22 have been considered but are not persuasive. Applicants argue that ‘064 is silent to the steps “obtaining a sample from a subject”, “detecting the presence of a genetic lesion of MLL”, and “administering to the subject”. The examiner notes that the steps would be prima facia obvious. The claims therein are drawn to methods wherein the chromosomal rearrangement is MLL (see claim 19 therein). A skilled artisan would know the way this could be determined is by “obtaining a sample from a subject” and “detecting the presence of a genetic lesion of MLL”. Claim 9 also states “administering to the subject…”. 

The rejection of claims 1, 3, 6, 8, 9, 11, and 13 on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of US Patent NO. 10,143,704 is maintained for reasons of record. Although the claims at issue are not identical, they are not patentably distinct from each other because both applications are drawn to treating substantially overlapping subject matter. It is noted the methods of treating leukemia with the compound of formula A2 as in ‘704 would be embraced by the instant claims. It would be obvious to a skilled artisan that the applications are substantially overlapping.
Applicant’s arguments filed 6/8/22 have been considered but are not persuasive. Applicants argue that ‘704 is silent to the steps “obtaining a sample from a subject”, “detecting the presence of a genetic lesion of MLL”, and “administering to the subject”. The examiner notes that the steps would be prima facia obvious. The claims therein are drawn to methods wherein the chromosomal rearrangement is MLL (see claim 8 therein). A skilled artisan would know the way this could be determined is by “obtaining a sample from a subject” and “detecting the presence of a genetic lesion of MLL”. Claim 1 also states “administering to…”. 

The rejection of claims 1, 3, 6, 8, 9, 11, and 13 on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of US Patent No. 10,525,074 is maintained for reasons of record. Although the claims at issue are not identical, they are not patentably distinct from each other because both applications are drawn to treating substantially overlapping subject matter. It is noted the methods of treating leukemia with the compound of formula A2 of the instant application is completely embraced by the claims of ‘074 since the instant claims use open claim language. A skilled artisan would see the applications are substantially overlapping.
Applicant’s arguments filed 6/8/22 have been considered but are not persuasive. Applicants argue that ‘074 is silent to the steps “obtaining a sample from a subject”, “detecting the presence of a genetic lesion of MLL”, and “administering to the subject”. The examiner notes that the steps would be prima facia obvious. The claims therein are drawn to methods wherein the chromosomal rearrangement is MLL (see claim 14 therein). A skilled artisan would know the way this could be determined is by “obtaining a sample from a subject” and “detecting the presence of a genetic lesion of MLL”. Claim 8 also states “administering to the subject…”. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVISS C MCINTOSH III whose telephone number is (571)272-0657. The examiner can normally be reached Monday-Friday 9AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TRAVISS C. MCINTOSH III
Primary Examiner
Art Unit 1623



/TRAVISS C MCINTOSH III/Primary Examiner, Art Unit 1623